Citation Nr: 1531340	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  06-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.  He testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2007.  A copy of the transcript is of record. 

The Board remanded the appeal for additional development in March 2008 and denied the claims in November 2010.  The Veteran appealed the November 2010 Board decision to the Veterans Claims Court.  In July 2011, the Court Clerk vacated the November 2010 Board decision and remanded the case for readjudication in compliance with a Joint Motion for Remand (JMR).  

The Board remanded again in March 2012 then subsequently denied the claims in July 2013.  The Veteran again appealed to the Veterans Claims Court and in March 2013, the Court Clerk again vacated the Board's decision and remanded the case for readjudication in compliance with a March 2013 JMR.  Further development is required prior to adjudication of the Veteran's claims.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2013 JMR, a remand is required to obtain medical records from the Shreveport VA Medical Center, dated from July 1983 to 1997.  Although requests for such records had been made, the JMR mandates that another attempt will be made.  Further, in a June 2015 statement, the Veteran requested that the Board also obtain updated VA treatment records dated from 2010.  Accordingly, the case is remanded for VA medical records.  

Additionally, in light of the Veteran's testimony with regard to having mood swings in service and illegible personnel records noted in the JMR, a remand for a psychiatric examination is warranted.  

Pursuant to the March 2013 JMR, the claim for service connection for hypertension is inextricably intertwined with the claim for service connection for an acquired psychiatric disorder as the Veteran has raised both direct and secondary theories of service connection.   If the evidence shows, on remand, that service connection for an acquired psychiatric disorder is warranted, the Veteran should be afforded a VA examination to address the service connection for hypertension claimed as secondary to an acquired psychiatric disorder.  The AOJ should conduct any additional development as deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain VA medical records from the Shreveport VA Medical Center, in Shreveport, Louisiana dated from July 1983 to 1997.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.  The Board emphasizes that VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

2.  Obtain updated VA medical records from the Central Arkansas VA Healthcare System dated from 2010 to present.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.  

3.  Schedule the Veteran for a psychiatric examination to address the claim for service connection for an acquired psychiatric disorder.  The record should be made available to the examiner for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all currently diagnosed acquired psychiatric disorders, and should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed acquired psychiatric disorder(s) began during service or is otherwise related to some incident in service?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record.  

4.  If on remand, evidence shows that service connection for an acquired psychiatric disorder is warranted, the Veteran should be afforded a VA examination to address service connection for hypertension, claimed as secondary to an acquired psychiatric disorder.

5.  After all development has been completed, review the case again based on the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

